Citation Nr: 1307739	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an upper respiratory disorder including sinusitis.

3.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD). 

4.  Entitlement to an initial increase rating for low back disability, currently evaluated as 40 percent disabling, to include the issue of whether a rating in excess of 20 percent is warranted prior to June 11, 2012. 

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that awarded service connection for GERD, and assigned a 30 percent disability evaluation, effective from June 2006, and awarded service connection for the Veteran's low back disability, effective from June 2006.  The back disorder was assigned a 10 percent disability evaluation.  In a December 2008 rating action, the back disability rating was increased to 20 percent effective from June 2006, and in a July 2012 rating action, that evaluation was increased to 40 percent, effective from June 2012.  

The July 2007 rating action, also denied service connection for an upper respiratory disorder and a right knee disorder.  

In January 2013, the Veteran testified at a Central Office Hearing before the undersigned.  A transcript of that hearing has been associated with the record on appeal.

In a June 2012 statement in support of claim, the Veteran claimed that his service connected low back disability prevented employment.  Therefore, in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the Veteran's claim for higher evaluations for his low back disability includes a claim for a TDIU. 

At the January 2013 hearing, the Veteran made an application to reopen his claim of service connection for a right wrist disability.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claim of service connection for an upper respiratory disorder and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disorder was noted at the Veteran's entry onto active duty and therefore it existed prior to his service.

2.  The evidence shows that the Veteran's right knee disorder was not aggravated by military service.

3.  The most competent and credible evidence of record shows that the Veteran's GERD is not manifested by material weight loss and anemia or other symptom combinations productive of severe impairment of health during the appeal period.

4.  Prior to June 10, 2012, the most competent and credible evidence of record shows that the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less even taking into account his complaints of pain; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during any twelve month period during this time period.

5.  From June 11, 2012, the most competent and credible evidence of record shows that the Veteran's low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during any twelve month period during this time period.


CONCLUSIONS OF LAW

1.  A right knee disorder was not aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).

2.  The criteria for a rating in excess of 30 percent for his GERD are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2012).

3.  The criteria for higher evaluations for the Veteran's low back disability are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, obtaining a medical opinion.  38 U.S.C.A. § 5103A. 

As to the service connection claim, the Board finds that letters dated in June 2006 and July 2006 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

As to the rating claims, the Veteran is challenging the initial evaluations assigned following the grant of service connection for these disabilities.  In cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, discussion of the notice requirements under this law for these issues is unnecessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2013 Board hearing the claimant was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and the current severity of the already service connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the appellant or the representative that was not already obtained.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO has obtained and associated with the claims file all identified and available in-service and post-service medical records including the service treatment records and the post-service records from the Richmond VA Medical Center as well as from the Social Security Administration (SSA).

As to the service connection claim, the Veteran was afforded a VA examination in June 2012 which the Board finds is adequate to adjudicate the claim because after a review of the record on appeal and an examination of the Veteran the examiner provided a medical opinion as to the origins of his right knee disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Likewise, as to the rating claims, the Veteran was afforded VA examinations in April 2007, May 2008, and June 2012 which the Board finds are adequate for rating purposes because even though some of the examiners did not have the claims file they included both a detailed medical history taken from the claimant that conforms to the evidence found in the claims file and comprehensive examinations that allows the Board to rate the severity of his disabilities under all relevant Diagnostic Codes.  Id. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims file including those found in the electronic/virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran claims that his right knee disorder, which pre-existed military service, was aggravated by the rigors of his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 11110; 38 C.F.R. § 3.303.   A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A preexisting injury will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board notes that the Veteran's December 1967 enlistment examination documented that he had a right knee meniscus tear in 1965 with some swelling after prolonged running.  This yielded a PULHES physical profile of 2 for his lower extremity.  (A "PULHES" profile is a military evaluation that reflects the overall physical and psychiatric condition of a soldier on a scale of 1 (high level of medical fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in military service).  The "L" in the PULHES acronym stands for lower extremity.  Odiorne v. Principi 3 Vet. App. 456 (1992).)  Since the Veteran's knee disability existed prior to service, the question becomes whether it was aggravated by service.  

Following his entrance into service, the Veteran was seen for knee complaints in September 1968, October 1968 and November 1968.  He likewise was given a 30 day profile to excuse him from crawling, stooping, running, jumping, prolonged standing or marching in October 1968.  Right knee complaints were again recorded in April 1969 and May 1969.  X-rays taken in May 1969 were reportedly negative, as was physical examination.  When examined in connection with his discharge from service in November 1970, the Veteran reported a history of a " 'trick'or locked knee," but the lower extremities were characterized as normal upon clinical evaluation.  The PULHES profile reflected a  "1" for the "L" (lower extremities).  

The Veteran and his representative essentially contend that the physical rigors of military service caused problems with his right knee while on active duty (swelling and stiffness) and his right knee disorder was permanently worsened by his military service.  

While the Veteran is competent to describe his subjective symptoms and his observations of his knee, to ascertain whether a permanent worsening of a preexisting right knee disorder occurred during service, requires special medical training that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, any lay opinions found in the record that the Veteran's military service caused a permanent worsening of his preexisted right knee disorder is not competent evidence, and is not accorded any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

As to the medical evidence, post service medical records do not reflect any knee complaints until 2007, approximately 37 years after the Veteran's service discharge.  This would be some evidence that there was no disability at all associated with the right knee for many years after service, which in turn would suggest there had been no permanent increase in severity of the condition during service.  In addition, when examined in connection with this claim in June 2012, after citing the Veteran's in-service and post-service history, the examiner remarked that the Veteran's knee was not aggravated beyond its natural progression by service, adding that the current findings on recent imaging studies were from wear and tear since service discharge.  This medical opinion is not contradicted by any other medical opinion of record.  

With the record showing no abnormalities of the knee on evaluation conducted at service discharge; a period of more than 30 years post service before any knee complaints are recorded; and a medical opinion noting that current knee findings on recent imaging are due to wear and tear since service, a basis upon which to conclude the knee was aggravated by service has not been presented.  Accordingly, service connection for a right knee disorder is denied.  

The Rating Claims

The Veteran claims that his service connected GERD and low back disability are worse than rated and therefore warrant higher evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

GERD

The July 2007 rating decision granted service connection for GERD and rated it as 30 percent disabling effective from June 8, 2006, under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

In this regard, Diagnostic Code 7346 provides a 30 percent rating if the Veteran's adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.  A 60 percent rating is warranted if the adverse symptomatology equates to a hiatal hernia with pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

With the above criteria in mind, the Board notes that at the April 2007 VA examination the Veteran complained of heartburn, dysphagia, and esophageal distress.  However, he denied having problems with nausea or vomiting.  On examination, it was opined that his overall health was fair and he did not have signs of anemia.   

At the subsequent May 2008 VA examination, the Veteran complained of weight loss caused by being unable to eat when his medication stops working.  In this regard, he reported that even though he currently regained his weight of 190 pounds, he had previously lost 20 pounds because his medication had not been working.  He also reported that sometimes it takes up to two years to get his medication straight.  He also complained that his symptoms have become progressively worse over time, and that he cannot eat within two and a half hours before lying down and he must sleep with his head elevated.  He also complained of nausea, heartburn, and moderate hematemesis or melena (but only at times when his reflux is uncontrolled and/or he changes his medication) but no vomiting, dysphagia, esophageal distress, or regurgitation.  On examination, it was opined that his overall health was good and he did not have signs of anemia.  He weighed 194 pounds which was a 10 percent gain compared to his baseline.  It was also opined that the Veteran did not have any signs of significant weight loss or malnutrition.

Thereafter, at the June 2012 VA examination, the Veteran complained of persistently recurrent epigastric distress, dysphagia, reflux, mild nausea one time a year, and mild melena one time a year.  There was no indication the Veteran's GERD caused anemia or weight loss.

The treatment records document the Veteran's complaints and treatment for pain/heart burn, nausea, vomiting, and weight fluctuation.  The treatment records also document the Veteran's use of various medications with mixed results.  However, nothing in these records show his adverse symptomatology worse than what was reported at the above VA examinations regarding his GERD.  They do not show material weight loss, anemia, or other symptom combinations productive of severe impairment of health.  See Colvin, supra.  

As to his weight, the Veteran testified that his weight fluctuated between 170 pounds and 190 pounds.  VA treatment records dated from 2006 to 2012 show that the Veteran's weight dropped to as low as 178 pounds in March 2007 and went as high as 196 pounds in December 2010.  In 2006, the Veteran's weighed approximately 180 pounds and in 2012 he weighed approximately 190 pounds.  Therefore, despite the above documented weight fluctuation, the Board finds that the most competent and credible evidence of record shows that the Veteran's GERD does not cause "material weight loss." 

As to hematemesis, melena and anemia, the Board notes that the Veteran's treatment records are negative for complaints or diagnoses of any of these symptoms.  See Colvin, supra.  As to the Veteran's GERD being productive of "severe impairment of health," the Board notes that his treatment records are negative for an opinion by a healthcare provider that his disability causes such impairment.  See Colvin, supra.  Further, the Veteran is not competent to provide opinions that his GERD cause anemia or is productive of "severe impairment of health" because such opinions require medical expertise which he does not have.  See Davidson, supra.  

Therefore, despite the Veteran's documented problems with pain and vomiting, as well as the claims of problems with hematemesis and/or melena made to his most recent VA examiners, the Board finds that the criteria for a higher, 60 percent rating have not been met under 38 C.F.R. § § 4.114, Diagnostic Code 7346 because of the lack of competent and credible evidence of his GERD also causing material weight loss and anemia or other symptom combinations productive of severe impairment of health.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

The Low Back Disability

The July 2007 rating decision granted service connection for a low back disability and rated it as 10 percent disabling effective from June 8, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In subsequent December 2008 and July 2012 rating decisions, it was increased to a 20 percent evaluation effective from June 8, 2006, and thereafter a 40 percent evaluation effective from June 11, 2012, also under Diagnostic Code 5242.

In this regard, the General Rating Formula for Disease and Injuries of the Spine, provides a 40 percent rating if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  

The Formula for Rating Intervertebral Disc Syndrome provides a 40 percent rating if there is incapacitating episodes having a total duration of at least 4 weeks during the past 12 months and provides a 60 percent rating if there is incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

38 C.F.R. § 4.71a, Note(1) also provides that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Furthermore, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

From June 8, 2006, to June 10, 2012

As to rating in excess of 20 percent for the Veteran's low back disability from June 8, 2006, to Jun 10, 2012, under the Formula for Rating Intervertebral Disc Syndrome, the Veteran told the May 2008 VA spine examiner that he had 52 days (seven and a half weeks) of incapacitating episodes in the last twelve months.  However, his VA treatment records for this time period are negative for documentation of any incapacitating episodes.  The Board considers the Veteran's VA treatment records more competent and credible than the appellant's claims to the May 2008 VA spine examiner, since the purpose of the records would be to document the relevant facts relating to the disability as they are known at the time.  This serves the obvious purpose of ensuring appropriate care.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the Board notes that the April 2007 VA spine examiner specifically opined that his low back disability had not caused any incapacitating episodes.  

Consequently, because the Board finds that the most competent and credible evidence of record shows that the Veteran's low back disability did not require at least four weeks of physician prescribed bed rest at any time during this time period despite the claims made to the May 2008 VA examiner, the Board finds that a higher evaluation is not warranted for his service-connected low back disability under Diagnostic Code 5243.  This is true from June 8, 2006, to June 10, 2012, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to rating in excess of 20 percent for the Veteran's low back disability from June 8, 2006, to June 10, 2012, under the General Rating Formula for Disease and Injuries of the Spine due to ankylosis (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)), the Board notes that while VA treatment records and examination reports document the Veteran's complaints and treatment  for low back pain with lost motion, it does not show his ever being diagnosed with ankylosis of the lumbosacral spine.  In fact, the April 2007 and May 2008 VA spine examiners specifically opined that it was not ankylosed.  See Colvin, supra.  Moreover, because the nature of ankylosis and other specific diagnoses of the spine require medical expertise, the Board finds that the Veteran is not competent to provide such a diagnosis.  See Davidson, supra.  

In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted for the Veteran's service-connected low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  This is true from June 8, 2006, to Jun 10, 2012, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

The Board will next consider if the Veteran is entitled to a rating in excess of 20 percent for his low back disability from June 8, 2006, to Jun 10, 2012, under the General Rating Formula for Disease and Injuries of the Spine due to lost flexion.  

In this regard, at the April 2007 VA examination the Veteran complained of low back pain, fatigue, stiffness, and weakness along with severe weekly flare-ups that last one to two days.  The pain free flexion of the lumbosacral spine, after repetition, was 90 degrees with tenderness but no spasms, atrophy, guarding, or weakness as well as with normal muscle tone.  Motor examination of the lower extremities was normal at 5/5.  Sensory examination of the lower extremities was also normal at 2/2.  Reflexes in the lower extremities were also normal at 2+. 

At the subsequent May 2008 VA examination, the Veteran complained of low back pain, fatigue, decreased motion, stiffness, weakness, and spasms.  He also complained of severe weekly flare-ups that last one to two days.  The pain free flexion of the lumbosacral spine, after repetition, was 60 degrees with tenderness but no spasms, atrophy, guarding, or weakness as well as with normal muscle tone.  Motor examination of the lower extremities was normal at 5/5.  Sensory examination of the lower extremities was also normal at 2/2.  Reflexes in the lower extremities were also normal at 2+. 

While VA treatment records document the Veteran's complaints and treatment for low back pain with lost motion, it does not ever show his flexion being less than what was reported by the above VA examiners.  See Colvin, supra.  

Therefore, even after taking into account the Veteran's complaints of pain, as per the Court's hold in DeLuca, supra, and in accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the Veteran did not meet the criteria for a higher, 40 percent, evaluation for his low back disability because at its worst, flexion was 60 degrees and not 30 degrees or less.  Consequently, a higher evaluation is not warranted for the Veteran's service-connected low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  This is true from June 8, 2006, to Jun 10, 2012, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From June 11, 2012

As to rating in excess of 40 percent for the Veteran's low back disability from June 11, 2012, under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and his representative testified that the appellant's adverse symptomatology require he sit or lie down when he over does things, there is no competent and credible evidence in the record of the low back disability requiring physician prescribed bed rest for six weeks during any 12 month period at any time from June 11, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the June 2012 VA examiner specifically opined that his low back disability had not caused any incapacitating episodes.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  

Consequently, the Board finds that a higher evaluation is not warranted for his service-connected low back disability under Diagnostic Code 5243 because his adverse symptomatology did not include at least six weeks of incapacitating episodes.  This is true at all times from June 11, 2012, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to rating in excess of 40 percent for the Veteran's low back disability from June 11, 2012, under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that while VA treatment records and the June 2012 examination report document the Veteran's complaints and treatment for low back pain with lost motion, it does not show his ever being diagnosed with ankylosis of the lumbosacral spine.  Moreover, because the nature of ankylosis and other specific diagnoses of the spine require medical expertise, the Board finds that the Veteran is not competent to provide such a diagnosis.  See Davidson, supra.  In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston, supra.  

Consequently, because the record is negative for unfavorable ankylosis of the entire thoracolumbar spine, the Board finds that a rating in excess of 40 percent is not warranted for his service-connected low back disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times from June 11, 2012, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra. 

The Board notes that Note 1, to 38 C.F.R. § 4.71a, allows the Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with a service connected low back disability.  However, the Board finds that it does not have jurisdiction over a claim for an increased rating for the Veteran's radiculopathy because the RO has already granted the claimant a separate rating for his radiculopathy in the July 2012 rating decision and he has not appealed this rating.  See 38 C.F.R. §§ 20.200, 20.302(c) (2012).  

Extra-Schedular Consideration

As to the Veteran's claims that his GERD and low back disability are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his GERD and low back disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.  Therefore, referral for an extra-schedular evaluation is not warranted.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for higher evaluations for his GERD and low back disability must be denied.


ORDER

Service connection for a right knee disorder is denied.

A rating in excess of 30 percent for GERD is denied. 

Entitlement to an initial increase rating for low back disability, currently evaluated as 40 percent disabling, to include the issue of whether a rating in excess of 20 percent is warranted prior to June 11, 2012, is denied. 

REMAND

As to the claim of service connection for an upper respiratory disorder, the RO provided the Veteran with a VA examination in April 2007.  However, the Board does not find the examination adequate because the examiner did not provide an opinion as to the relationship, if any, between the documented in-service problems with upper respiratory infections and pharyngitis (see service treatment records dated in October 1970) and the post-service problems with sinusitis which appear in the record starting in 1997 (see VA treatment records dated from December 1997 to February 2012).  Therefore, the Board finds that a remand to obtain this opinion is required.  

In addition, in January 2013, the Veteran testified that he received treatment for his upper respiratory disorder shortly after his separation from active duty in 1970 from a Dr. Elsworth in Teesville.  While it appears from the personal hearing that this doctor has since passed away, the record does not show that any attempt has been made to obtain these records.  Therefore, while this issue is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records including from any doctor who may have since taken over Dr. Elsworth's practice.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Also see Bryant, supra.

As noted above, the record raises a claim for a TDIU.  See Rice, supra.  However, the TDIU issue has not been developed for appellate review.  Therefore, the Board finds that a remand is needed for the Veteran to be provided with notice of the laws and regulations governing a TDIU as well as an examination and opinion that address the question of whether or not his service connected disabilities prevent him from working.  38 U.S.C.A. §§ 5103(a); 5103A(b).

Lastly, the Board notes that while the record shows that the Veteran receives ongoing treatment from the Richmond VA Medical Center, his post-February 2012 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-February 2012 treatment records from the Richmond VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002).

3.  The Veteran should be asked for authorization for VA to obtain and associate with the file, copies of his treatment records from Dr. Elsworth in Teesville including from any doctor who has since taken over Dr. Elsworth's practice, as described in his testimony before the undersigned in January 2013.  All actions to obtain the requested records should be documented fully in the claims file, and the Veteran may submit any such records on his own.  

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA examination to obtain an opinion as to the origins of any chronic upper respiratory disorder including sinusitis.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran's have any chronic upper respiratory disorders, including chronic sinusitis or allergic rhinitis?  

b.  As to each diagnosed upper respiratory disorder diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred in military service?

In providing answers to the above questions, the examiner should comment on and/or take note of service treatment records that document treatment for an upper respiratory infection and pharyngitis. 

If the examiner cannot provide an answer to any of the above questions without speculation, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, the RO/AMC should take all reasonable steps to obtain this missing information and return the record to the examiner for the requested opinion.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities (lumbar spine disorder, GERD, and right lower extremity radiculopathy) prevent him from engaging in substantially gainful employment? 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for the opinion offered.  

6.  The RO/AMC should thereafter adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims for benefits to include a summary of the evidence received, any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


